                                                                                                      Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     DANIEL ONN,                                                     4:21-cv-02188-HSG
                                                        )   Case No: _______ ________
 4                                                      )
                                     Plaintiff(s),      )   APPLICATION FOR
 5                                                      )   ADMISSION OF
             v.
                                                        )   ATTORNEY PRO HAC VICE;
 6   CARRIER GLOBAL CORP, et al.                        )   ORDER
                                                        )   (CIVIL LOCAL RULE 11-3)
 7                                                      )
                                     Defendant(s).
                                                        )
 8
         I, K. Winn Allen, P.C.                   , an active member in good standing of the bar of
 9    Georgia                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Carrier Global Corp. & Walter Kidde Portable Equip. Inc. in the
                                                                    Ashley E. Littlefield
     above-entitled action. My local co-counsel in this case is __________________________________,                an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Kirkland & Ellis LLP                                   Kirkland & Ellis LLP
       1301 Pennsylvania Avenue, N.W.                         555 California St. 27th floor
14     Washington, D.C. 20004                                 San Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 389-5000                                         (415) 439-1400
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    winn.allen@kirkland.com                                ashley.littlefield@kirkland.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 235645       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: May 13, 2021                                              K. Winn Allen, P.C.
22                                                                                   APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of K. Winn Allen, P.C.                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/19/2021
                                                               UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                     October 2012
